DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 12/23/2019 has been considered by the examiner and made of record in the application file.

Priority
03.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
04.	The drawings were received on 12/23/2019.  These drawings are accepted.

Claim Interpretation – 35 USC § 112
05.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: storage medium in claim 1.
	The claimed “storage medium” is supported in the Applicant’s specification in paragraphs [0031] and [0033].  Here it is explained that the storage medium can be a physical storage device or a logical storage device.  This is linked to the function of the storage medium, which is to store a materialized view (paragraphs [0031], [0038], [0073]).
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

07.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

08.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bello et al. (US Patent 7,440,963), hereinafter “Bello”.
	Consider claim 1, Bello discloses a database system comprising:
	a storage medium to store a materialized view (MV) that includes data satisfying an MV condition (column 5 lines 51 – 62, column 6 line 62 – column 7 line 9, a materialized view is stored, which includes data of a materialized view condition);
	receive a query including a query condition (column 5 lines 51 – 62, column 6 line 62 – column 7 line 9, a query is received, which includes a condition);
	determine that the query condition partially matches the MV condition (column 3 line 61 – column 4 line 23, a query is determined to partially match a materialized view);

	Consider claim 2, and as applied to claim 1 above, Bello discloses a database system comprising:
	access remaining data for the query from a data store (column 4 lines 24 – 34, the remaining portion of the query is answered by utilizing a database).
	Consider claim 3, and as applied to claim 2 above, Bello discloses a database system comprising:
	the remaining data is from the data store that is remotely connected to the database system over a network (column 6 lines 17 – 26, a database is used to obtain the data for part of the query, whereby the database is connected to the query system).
	Consider claim 4, and as applied to claim 3 above, Bello discloses a database system comprising:
	the data store is an object store to store objects (column 6 lines 17 – 26, objects are stored, which are used for answering the query).
	Consider claim 5, and as applied to claim 2 above, Bello discloses a database system comprising:
	the MV is associated with a key, a timestamp, and one or more attributes of corresponding data in the data store, and wherein the key is based on a name of an object in the data store (column 2 lines 7 – 28, column 5 lines 28 – 37, column 8 lines 41 – 67, the materialized view is associated with a key which is associated with a name of an object, a time for which the data is associated, and the stored data has attributes).
claim 6, and as applied to claim 5 above, Bello discloses a database system comprising:
	determine whether the data in the MV is stale based on the timestamp (column 8 lines 41 – 53, data is determined to be stale based on the date of the stored data).
	Consider claim 7, and as applied to claim 6 above, Bello discloses a database system comprising:
	receive a further query (column 6 lines 3 – 16, multiple queries can be received or developed);
	responsive to determining that a query condition of the further query at least partially matches the MV condition (column 3 line 61 – column 4 line 23, the query is determined to partially match some materialized view);
	determine whether the data in the MV is stale based on the timestamp (column 8 lines 41 – 53, data is determined to be stale based on the date of the stored data).
	in response to determining that the data in the MV is stale based on the timestamp, retrieve data from the data store for the further query (column 4 lines 24 – 34, the query can be, at least partially, answered by utilizing a database).
	Consider claim 8, and as applied to claim 1 above, Bello discloses a database system comprising:
	a first data coverage of the MV condition is a subset of a second data coverage of the query condition (column 3 line 61 – column 4 line 8, column 12 lines 13 – 25, the materialized view covers a particular portion of the query).
	Consider claim 9, and as applied to claim 1 above, Bello discloses a database system comprising:

	Consider claim 10, and as applied to claim 1 above, Bello discloses a database system comprising:
	store a foreign table comprising information of a location of a remote data store that is accessible by the database system over a network, and wherein the foreign table does not store data records of the remote data store (column 5 lines 51 – 62, column 6 lines 17 – 26, a base table can be used to store the data that is used for the answering of the query, which can be stored separately from the other data).
	Consider claim 11, and as applied to claim 10 above, Bello discloses a database system comprising:
	the MV is defined on the foreign table (column 2 lines 7 – 28, foreign tables, such as a summary table or fact table, is used for the materialized view).
	Consider claim 12, Bello discloses a non-transitory machine-readable storage medium comprising instructions that upon execution cause a database system to:
	store a materialized view (MV) that includes data satisfying an MV condition (column 5 lines 51 – 62, column 6 line 62 – column 7 line 9, a materialized view is stored, which includes data of a materialized view condition);
	receive a query including a query condition (column 5 lines 51 – 62, column 6 line 62 – column 7 line 9, a query is received, which includes a condition);
	determine that the query condition partially matches the MV condition (column 3 line 61 – column 4 line 23, a query is determined to partially match a materialized view);

	Consider claim 13, and as applied to claim 12 above, Bello discloses a non-transitory machine-readable storage medium comprising:
	store a foreign table comprising information of a location of a remote data store that is accessible by the database system over a network, and wherein the foreign table does not store data records of the remote data store (column 5 lines 51 – 62, column 6 lines 17 – 26, a base table can be used to store the data that is used for the answering of the query, which can be stored separately from the other data).
	Consider claim 14, and as applied to claim 13 above, Bello discloses a non-transitory machine-readable storage medium comprising:
	the MV is defined on the foreign table (column 2 lines 7 – 28, foreign tables, such as a summary table or fact table, is used for the materialized view).
	Consider claim 15, and as applied to claim 12 above, Bello discloses a non-transitory machine-readable storage medium comprising:
	access remaining data for the query from a data store (column 4 lines 24 – 34, the remaining portion of the query is answered by utilizing a database).
	Consider claim 16, and as applied to claim 12 above, Bello discloses a non-transitory machine-readable storage medium comprising:
	a first data coverage of the MV condition is a subset of a second data coverage of the query condition (column 3 line 61 – column 4 line 8, column 12 lines 13 – 25, the materialized view covers a particular portion of the query).
claim 17, and as applied to claim 12 above, Bello discloses a non-transitory machine-readable storage medium comprising:
	a first data coverage of the MV condition intersects a second data coverage of the query condition (column 7 lines 23 – 36, the coverage ranges of the materialized view and the query form an intersection).
	Consider claim 18, and as applied to claim 12 above, Bello discloses a non-transitory machine-readable storage medium comprising:
	receive a further query (column 6 lines 3 – 16, multiple queries can be received or developed);
	responsive to determining that a query condition of the further query at least partially matches the MV condition (column 3 line 61 – column 4 line 23, the query is determined to partially match some materialized view);
	determine whether the data in the MV is stale based on the timestamp (column 8 lines 41 – 53, data is determined to be stale based on the date of the stored data).
	in response to determining that the data in the MV is stale based on the timestamp, retrieve data from the data store for the further query (column 4 lines 24 – 34, the query can be, at least partially, answered by utilizing a database).
	Consider claim 19, Bello discloses a method performed by a database system comprising a hardware processor, comprising:
	storing, in a local storage medium of the database system, a materialized view (MV) that includes data satisfying an MV condition (column 5 lines 51 – 62, column 6 line 62 – column 7 line 9, a materialized view is stored, which includes data of a materialized view condition);

	determining that the query condition partially matches the MV condition (column 3 line 61 – column 4 line 23, a query is determined to partially match a materialized view);
	accessing a part of the data in the MV to partially satisfy the query (column 4 lines 9 – 23, the materialized view is used to satisfy the part of the query that it can);
	accessing remaining data for the query from a remote data store connected to the database system over a network (column 4 lines 24 – 34, column 6 lines 17 – 26, the remaining portion of the query is answered by utilizing a database, such that the database is connected to the query system).
	Consider claim 20, and as applied to claim 19 above, Bello discloses a method comprising:
	a first data coverage of the MV condition is a subset of a second data coverage of the query condition (column 3 line 61 – column 4 line 8, column 12 lines 13 – 25, the materialized view covers a particular portion of the query), or a first data coverage of the MV condition intersects a second data coverage of the query condition (column 7 lines 23 – 36, the coverage ranges of the materialized view and the query form an intersection).

Conclusion
09.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

b) Peleg, Nitzan et al.			US PGPub	2005/0102326
c) Shriraghav, Kaushik et al.		US PGPub	2007/0198469
d) Bellow, Randall G. et al.			US PGPub	2007/0214107

10.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

June 19, 2021